                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


ROBERT L. HILL,

                      Plaintiff,

vs.                                                          Case No.: 2:18-cv-944
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge King
JARED MCGILTON, et al.,

                      Defendants.

                                             ORDER

       On October 11, 2018, the United States Magistrate Judge issued an Order and Report and

Recommendation recommending that Plaintiff’s Motion for Leave to Proceed In Forma Pauperis

be granted and Plaintiff’s Complaint be dismissed pursuant to 28 U.S.C. §§1915(e)(2)(B) and

1915A. (Doc. 3). The parties were advised of their right to object to the Order and Report and

Recommendation. This matter is now before the Court on Plaintiff’s Objections to the Order and

Report and Recommendation. (See Doc. 6). The Court will consider the matter de novo. See 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). However, “verbatim regurgitation of the arguments

made in earlier filings are not true objections.” Bushner v. Larose, No. 5:14CV00385, 2017 U.S.

Dist. LEXIS 49451, at *2 (N.D. Ohio Mar. 31, 2017). When an “objection” merely states

disagreement with the magistrate judge’s suggested resolution, it is not an objection for the

purposes of this review. Cvijetinovic v. Eberlin, 617 F. Supp. 2d 620, 632 (N.D. Ohio 2008),

rev’d on other grounds, 617 F.3d 833 (6th Cir. 2010). The Sixth Circuit has stated that “[o]verly

general objections do not satisfy the objection requirement.” Spencer v. Bouchard, 449 F.3d

721, 725 (6th Cir. 2006), abrogated on other grounds by Jones v. Bock, 549 U.S. 199, 127 S. Ct.
910, 166 L. Ed. 2d 798 (2007) (citations omitted). Only specific objections are entitled to de

novo review; vague and conclusory objections amount to a complete failure to object as they are

not sufficient to pinpoint those portions of the magistrate judge’s report and recommendation

that are legitimately in contention. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The

objections must be clear enough to enable the district court to discern those issues that are

dispositive and contentious.” Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995) (citation

omitted). “’[O]bjections disput[ing] the correctness of the magistrate’s recommendation but

fail[ing] to specify the findings . . . believed [to be] in error’ are too general.” Spencer, 449 F.3d

at 725 (quoting Miller, 50 F.3d at 380).

       In his objections, Plaintiff presents the same arguments previously presented to and

considered by the Magistrate Judge in the Order and Report and Recommendation. Plaintiff

objects to the Magistrate Judge’s findings on the issues of due process at the RIB hearing, the

disciplinary action resulting from the RIB hearing, and meaningful appeal. However, the

Magistrate Judge’s conclusions are

       The Court has carefully considered Plaintiff’s objections, however, the Court finds that

the Magistrate Judge’s conclusions, with respect to Plaintiff’s arguments, are correct. Therefore,

for the reasons stated above and as set forth in detail in the Order and Report and

Recommendation, this Court finds that Plaintiff’s objections are without merit and are hereby

OVERRULED.

       The Order and Report and Recommendation, Document 3, is ADOPTED and

AFFIRMED. Plaintiff’s Complaint is hereby DISMISSED for failure to state a claim.




                                                  2
       The Clerk shall remove Documents 3 and 6 from the Court’s pending motions list. The

Clerk shall terminate this case.

               IT IS SO ORDERED.

                                                 /s/ George C. Smith__________________
                                                 GEORGE C. SMITH, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
